Citation Nr: 1008328	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-09 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1944 to August 
1946 and from December 1952 to February 1982. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  When 
this claim was originally before the Board in February 2009, 
it was remanded for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

VA audiometric test results from June 2007 show that the 
Veteran had level II hearing in his right ear and level III 
hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, Diagnostic 
Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in May 2007 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  Additionally, a 
letter outlining the specific rating criteria for an 
increased rating for hearing loss was provided to the Veteran 
in March 2009, before the claim was readjudicated in the 
October 2009 supplemental statement of the case.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, and 
provided him with a VA examination.  The Board notes that, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, in regard to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must also fully describe the functional effects 
caused by a hearing disability in his or her final report.  
In this case, although the June 2007 VA examiner noted that 
the Veteran has difficulty hearing when there is noise in the 
background, and does not always hear alarms or the 
television, the examiner did not specifically addressed the 
functional effects caused by the Veteran's bilateral 



hearing loss.  However, the Board finds that the Veteran is 
not prejudiced by these examination results.

In this regard, the Board notes that the Court's rationale 
for requiring an examiner to consider the functional effects 
of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) might be warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the June 2007 VA examiner failed to address the 
functional effect of the Veteran's hearing loss, the Board 
notes that the evidence of record, including the June 2007 VA 
examination report, the Veteran's statements in support of 
his claim, and his VA treatment records, adequately address 
this issue.  Therefore, while the June 2007 VA examination is 
defective under Martinak, the Board finds that no prejudice 
results to the Veteran insofar as the functional effects of 
his hearing loss are adequately addressed by the entirety of 
the record and are sufficient for the Board to consider 
whether referral for an extra-schedular rating is warranted 
under 38 C.F.R. § 3.321(b).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.




II.  Increased Rating

The Veteran was initially granted service connection for 
bilateral hearing loss in a June 1982 rating decision and was 
assigned a noncompensable rating, effective on March 1, 1982.  
In October 2006, the Veteran's representative submitted a 
claim for an increased rating for his hearing loss, asserting 
that the Veteran's hearing had worsened such that a 
compensable evaluation was warranted.  Additionally, in his 
statements, the Veteran has asserted that his current 
noncompensable rating does not reflect the severity of his 
bilateral hearing loss, and in this regard, has pointed out 
that, in September 2006, he was diagnosed with severe to 
profound right ear hearing loss and borderline mild to 
profound left ear hearing loss.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The Veteran's VA treatment records indicate that his hearing 
was tested in September 2006.  The doctor reported that 
puretone audiometry testing revealed normal hearing through 
2000 Hertz, with severe to profound sensorineural hearing 
loss at 3000 Hertz and above in the Veteran's right ear; and 
normal hearing through 1000 Hertz, with borderline mild to 
profound sensorineural hearing loss at 3000 Hertz and above 
in the left ear.  A graph of the September 2006 audiogram has 
been associated with the claims file, but may not be 
interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 
471 (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  On 
the Central Institute for the Deaf, Test W-22 (CIDW-22), the 
Veteran received a score of 88 percent for the right ear and 
84 percent for the left ear for speech recognition.  The 
record indicates that a Maryland CNC test was not performed 
during the September 2006 evaluation.  Based on the results 
of his evaluation, the doctor reported that the Veteran was a 
very borderline candidate for bilateral amplification and 
recommended periodic hearing monitoring at least every 3 to 4 
years.  

Significantly, however, the doctor that conducted the 
September 2006 evaluation specifically reported that the 
examination results were not adequate for rating purposes.  
In this regard, the Board notes that in order for a hearing 
impairment examination to be adequate for VA purposes, the 
examination must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. 
§ 4.85(a).  Accordingly, because a controlled speech 
discrimination test (Maryland CNC) was not conducted during 
the September 2006 evaluation, the results of this evaluation 
are not adequate for VA rating purposes.  

During private treatment for his chronic obstructive 
pulmonary disease with Dr. Jerry Pinto in March 2007, the 
Veteran was noted to have grossly intact hearing.  
	
In June 2007, the Veteran underwent a VA audiological 
examination, the results of which are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
15
25
70
95
LEFT
xx
15
40
90
95

The average pure tone threshold in the Veteran's right ear 
was 51 decibels.  The average pure tone threshold in the 
Veteran's left ear was 60 decibels.  On the Maryland CNC 
test, the Veteran received a score of 84 percent for the 
right ear and 84 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the Veteran with normal to profound sensorineural hearing 
loss in the right ear, noting that hearing was normal through 
2000 Hertz and then sloped from severe to profound loss; and 
normal to profound sensorineural hearing loss in the left 
ear, noting that hearing was normal through 1000 Hertz and 
then sloped from mild to profound loss.    

These results equate to an assignment of level II hearing for 
the Veteran's right ear and level III for his left ear, which 
merits a noncompensable rating using Table VI.  Table VIA is 
not available to the Veteran for either ear because 1) his 
pure tone threshold is not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  

Although the Veteran contends that his hearing has worsened 
and that a higher rating is warranted, the disability rating 
schedule is applied mechanically based on the results of 
audiometric testing.  Because the evidence fails to establish 
a compensable rating at any time during the appellate period, 
the Veteran's claim for an increased rating for bilateral 
hearing loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The preponderance of 
the evidence is against the claim.

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing 
loss are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  For these reasons, referral for consideration of 
an extraschedular rating is not warranted in this case.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


